DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is responsive to the following communication: a response to a restriction/election filed on 06/27/2022 where: 
Applicant elects to prosecute Species I (claims 1-11, and 20) with without traverse. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 6, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budelsky et al. (US 2006/0146380, hereinafter Budelsky). 


	Regarding claim 1, Budelsky teaches: A document scanning device, comprising: 
a platen glass (fig. 1, platen glass 44, [0029]); 
an optical scanner located below the platen glass (see fig. 1, scan bar 48 below the platen glass. [0030], The scanbar 48 may comprise either an optical reduction type scanner, commonly known as a charge-coupled device (CCD) scanner, or a contact image sensor (CIS) type.); 
a plurality of light arrays located around a perimeter of the platen glass (see fig. 2 and fig. 3, light arrays 62 and 72, located around the platen glass, [0034-35], As previously indicated, beneath the L-shaped trim piece 34 is the illuminated registration corner 60 which is defined by the first light bar 62 and the second light bar 72. As shown in FIG. 2, the first light bar 62 is shorter than the second light bar 72. The first and second light bars 62, 72)); and 
a processor ([0018], a processor) communicatively coupled to the optical scanner and the plurality of light arrays ([0018], The method further comprises the step of activating and deactivating the illuminated registration corner with a processor. The method further comprises the step of piping light from a light emitting diode through the illuminated registration corner), wherein the processor is to control a portion of the plurality of light arrays to define an origin (Abstract, The illuminated registration corner communicates light from the at least one LED throughout the illuminated registration corner using substantially total internal reflection to indicate media position and orientation at said scan origin) and an orientation of a document for a scan job and control the optical scanner to scan the document on the platen glass (Abstract and [0035], Thus, the illuminated registration corner 60 also indicates the proper orientation of the target media M at the appropriate position on the platen 44.). 


Regarding claim 2, Budelsky teaches:  The document scanning device of claim 1, further comprising: a user interface to select parameters for the scan job ([0033], fig. 1, graphics display 20 for selecting menus for user to control the MFP for the scan job.). 

Regarding claim 3, Budelsky teaches: The document scanning device of claim 2, wherein the portion of the plurality of light arrays is activated based on the parameters that are selected for the scan job ([0015], The at least one light pipe comprises a first light pipe and a second light pipe which utilize internal reflection to pipe or communicate light from the at least one LED to the illuminated registration corner. The at least one LED is deactivated during a scanning operation.). 

Regarding claim 4, Budelsky teaches: The document scanning device of claim 2, wherein the parameters include a paper size ([0035], When a user positions a 4''.times.6'' photograph on the platen 44 for scanning).  

Regarding claim 5, Budelsky teaches: The document scanning device of claim 1, wherein the plurality of light arrays comprises at least one light emitting diode (LED) array along a width of the platen glass and at least one LED array along a length of the platen glass (see fig. 2, LED array 72 along the length and LED array 62 along the width of the platen glass, [0035]). 

Regarding claim 7, Budelsky teaches:  The document scanning device of claim 1, wherein the portion of the plurality of light arrays is activated and remaining portions of the plurality of light arrays are deactivated ([0015], The at least one light pipe comprises a first light pipe and a second light pipe which utilize internal reflection to pipe or communicate light from the at least one LED to the illuminated registration corner. The at least one LED is deactivated during a scanning operation.).

Regarding claim 20, Budelsky teaches: A document scanning device, comprising: 
a platen glass (fig. 1, platen glass 44, [0029]); 
an optical scanner located below the platen glass (see fig. 1, scan bar 48 below the platen glass. [0030], The scanbar 48 may comprise either an optical reduction type scanner, commonly known as a charge-coupled device (CCD) scanner, or a contact image sensor (CIS) type.); 
a first light array comprising a first plurality of light emitting diodes (LEDs) adjacent to and along a length of the platen glass (fig. 2, [0035], light bar 72); 
a second light array comprising a second plurality of LEDs adjacent to and along a width of the platen glass (fig. 2, [0035], light bar 62); 
a user interface to select parameters for a scan job ([0033], fig. 1, graphics display 20 for selecting menus for user to control the MFP for the scan job.); and 
a processor ([0018], a processor) communicatively coupled to the optical scanner, the first light array, the second light array ([0018], The method further comprises the step of activating and deactivating the illuminated registration corner with a processor. The method further comprises the step of piping light from a light emitting diode through the illuminated registration corner), and the user interface, wherein the processor is to receive the parameters ([0033], fig. 1, graphics display 20 for selecting menus for user to control the MFP for the scan job.), to control a subset of the first plurality of LEDs and a subset of the second plurality of LEDs to define an origin and an orientation of a document based on the parameters selected for the scan job, and to control the optical scanner to scan the document on the platen glass (Abstract, The illuminated registration corner communicates light from the at least one LED throughout the illuminated registration corner using substantially total internal reflection to indicate media position and orientation at said scan origin) and an orientation of a document for a scan job and control the optical scanner to scan the document on the platen glass (Abstract and [0035], Thus, the illuminated registration corner 60 also indicates the proper orientation of the target media M at the appropriate position on the platen 44.). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675